DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment:  11/11/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (US 20170185354) and in view of Adler (US 20110296123)

Claim 1.  Doshi discloses A memory system (eg., system 100, Fig. 1, 0013), comprising:

a non-volatile memory device storing data (eg., storage devices 122, 0014 Fig. 1); and
a controller coupled to the non-volatile memory device, configured to control read, program or erase operations (eg., storage device 120 may include a controller 124, 0014 Fig. 1; atomic write transaction, 0011, Fig. 1) and 

the controller including a first table regarding logical-to- physical (L2P) map information for the data stored in the non-volatile memory device (eg., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping 

wherein the first table is updated when data is programmed in the non-volatile memory device (eg., logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses.  The transaction-specific L2P indirection table is stored in memory 126 with transaction table(s) 126-1…. Primary table 126-2 may map data written to storage memory device(s) 122 for write operations received to physical memory addresses., 0019 Fig. 1; controller 124 may update the primary L2P indirection table included in primary tables 126-2 of memory 126 to indicate the L2P mapping of data included in the multi-block write operations, 0038),

wherein, when a data group, including plural data pieces, and commit information, indicating an end of the data group, received from a host are collectively programmed (eg., an indication of a completion of the disjointed atomic write transaction may be received by controller 124 from the source of the multi-block write transaction request, 0019;  FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034),

 the controller is configured to read at least one L2P map information from the first table, which corresponds to at least one of the plural data pieces in the data group, store the at least one L2P map information to a second table (eg., Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations has been successfully stored to storage memory device(s) 122., 

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (eg., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 2. Doshi discloses  wherein the controller is configured based on the second table when the commit information is not processed (eg., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	to roll back the first table (eg., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full 

Claim 3. Doshi discloses wherein the commit information is processed when the plural data pieces of the data group are completely programmed in the non-volatile memory device (eg., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

Claim 4, Doshi discloses wherein the commit information is not processed when an abort information is input from the host (eg., n indication of canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020).

Claim 5. Doshi discloses wherein the commit information is not processed when sudden power off (SPO) occurs (eg., loss of primary power or a power-fail event to storage device 120 before the data is committed to storage to storage memory device(s) 122, 0037).

Claim 6. Doshi discloses wherein the controller includes a volatile memory configured to store the first table and the second table respectively (eg., memory 126 arranged to maintain transaction table(s) 126-1 may include volatile types of memory., 0044), 

and the controller is further configured to store the second table in the non-volatile memory device before sudden power off (SPO) occurs (eg., power-fail event … the transaction-specific L2P indirection table may also be stored to a non-volatile memory using auxiliary power, 0045).

Claim 7. Doshi discloses wherein the controller is configured to receive abort information input from the host (eg., Responsive to the Cancel(W), 0036)and 

roll back the first table based on the second table in response to the abort information (eg., the transaction-specific L2P indirection table is not used to update the primary L2P indirection table 

Claim 8. Doshi discloses A method for operating a memory system (eg., FIG. 1, system 100 includes a host computing platform 110 coupled to a storage device 120, 0013), comprising:

loading a first table regarding logical-to-physical (L2P) map information for data stored in a non-volatile memory device (eg., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019, Fig. 1; data may be read and written in blocks and a mapping or location information for the blocks may be kept in transaction table(s) 126-1 and/or primary table 126-2, 0024);

receiving a write request and a data group input from a host, wherein the data group includes plural data pieces to be collectively programmed in the non-volatile memory device (eg., an indication of a completion of the disjointed atomic write transaction may be received by controller 124 from the source of the multi-block write transaction request, 0019;  FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034); and

copying at least one L2P map information from the first table, which corresponds to at least one of the plural data pieces included in the data group, to a second table (eg., copy-and-update, 0012; Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations 

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (eg., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 9. Doshi discloses wherein the data group includes commit information indicating an end of the data group (eg., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

Claim 10.  Doshi discloses
second table when the commit information is not processed (eg., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	rolling back the first table based on the (eg., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).



Claim 11 is rejected for reasons similar to claim 3 above.
Claim 12 is rejected for reasons similar to claim 4 above.
Claim 13 is rejected for reasons similar to claim 5 above.

Claim 14. Doshi discloses wherein the first table is updated after the at least one of the plural data pieces is programmed in the non-volatile memory device (eg., controller 124 may store data for each asynchronous write operation directly to storage memory device(s) 122.  For these second examples, following the storing of the data at physical memory addresses for storage memory device(s) 122, a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019).

Claim 15. Doshi discloses wherein the copying of the at least one L2P map information includes:
reading the at least one L2P map information from the first table, which corresponds to at least one of the plural data pieces in the data group; and storing the at least one L2P map information to the second table (eg., controller 124 may update the primary L2P indirection table included in primary tables 126-2 of memory 126 to indicate the L2P mapping of data included in the multi-block write operations received from application(s) 117, 0038; ; transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126, 0042; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses

is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and 
PAAs are being backed up in the backup LUT 52., 0068).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).


Claim 16 is rejected for reasons similar to claim 6 above.
Claim 17 is rejected for reasons similar to claim 7 above.

Claim 18.  Doshi discloses A memory system (eg., FIG. 1, system 100 includes a host computing platform 110 coupled to a storage 
device 120, 0013), comprising:
a non-volatile memory device storing data (eg., storage devices 122, 0014 Fig. 1); and
a controller coupled to the non-volatile memory device and configured to control read, program or erase operations (eg., storage device 120 may include a controller 124, 0014 Fig. 1; atomic write transaction, 0011, Fig. 1), 
the controller storing a first table in a volatile memory device, wherein the first table includes logical-to-physical (L2P) map information for the data stored in the non-volatile memory device (eg., a transaction-specific logical-to-physical (L2P) indirection table may be created by logic and/or features of controller 124 for mapping the data for each of the asynchronous write operations to respective physical memory addresses, 0019, Fig. 1; data may be read and written in blocks and a mapping or location information for the blocks may be kept in transaction table(s) 126-1 and/or primary table 126-2, 0024),

with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034), and
wherein the controller is configured to copy at least one L2P map information from the first table, which corresponds to at least one of the plural data pieces in the data group, to
a second table (eg., Responsive to receiving Commit(W) command from application(s) 117, logic and/or features of controller 124 at 350 may use the transaction-specific L2P indirection table to update a primary L2P indirection table included in primary table 126-2 maintained in memory 126.  Following this update, logic and/or features of controller 124 may then send a Commit_Complete(W) response to indicate that the data for the six multi-block write operations has been successfully stored to storage memory device(s) 122., 0042 Fig. 1; application(s) 117 does not have to wait for completion of all the write operations, 0043).

Doshi does not disclose, but Adler discloses
	before the at least one of plural data pieces is programmed in the non-volatile memory device (eg., Host write requests to logical and physical addresses associated with a segment being flushed may be halted while the segment is flushed.  The host 12 is prevented from writing to LAAs and/or PAAs of the flash memory 22, which are being backed up during the flush events.  This prevents writing to certain LAAs and PAAs of the flash memory 22 while the mapping associations for the LAAs and PAAs are being backed up in the backup LUT 52., 0068).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full 

Claim 19. Doshi discloses wherein the data group includes commit information indicating an end of the data group (eg., FIG. 2 at 260, may be a Commit(W) command sent from the application with transaction identifier (W) that indicates application(s) 117 have completed the disjointed atomic write transaction after sending the last of the six asynchronous write operations., 0034).

 based on the second table when the commit information is not processed  (eg., canceling or ending the disjointed atomic write transaction may be received before a completion indication is received, 0020; before the data is committed to storage to storage memory, 0037).

Doshi does not disclose, but Adler discloses
	and the controller is configured to roll back the first table (eg., when power is lost, the data storage systems restore the LUT to a state prior to a time when the loss in power occurred., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including mapping and tables for atomic data stored in storage as disclosed by Doshi, with Adler, providing the benefit of breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated (see Adler, 0066).

Claim 20 is rejected for reasons similar to claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135